Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-4, 8-17 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, see previous office action sent on 07/23/2020 for examiner's statement of reasons for the indication of allowable subject matters.
For claim 3, the prior art does not disclose or suggest a power generating element, primarily, having: …  a substrate being flexible; … a plurality of units each including: an insulating member disposed along the substrate, with one end of the insulating member secured to the substrate; a first electrode disposed on one surface of the insulating member; a second electrode disposed on the other surface of the insulating member; … an intermediate layer being insulating, disposed on the first electrode, wherein, when the substrate undergoes a deformation, the intermediate layer is separated from or pressed against the second electrode to generate an electric charge, and wherein the intermediate layer includes an organosiloxane bond.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838